Filed 12/2/97 by Clerk of Supreme Court



IN THE SUPREME COURT



STATE OF NORTH DAKOTA



1997 ND 220





Helen B. Vetter,                         Plaintiff and Appellee



       v.



Anton B. Vetter,	Defendant and Appellant





Civil No. 970208



Appeal from the District Court for Emmons County, South Central Judicial District, the Honorable Dennis A. Schneider, Judge.

AFFIRMED.

Per Curiam.

Donavin L. Grenz, P.O. Box 637, Linton, N.D. 58552-0637, for defendant and appellant.

Sherry Mills Moore, of Foss and Moore, P.O. Box 2216, Bismarck, N.D. 58502-2216, for plaintiff and appellee.

Vetter v. Vetter



Civil No. 970208



Per Curiam.

[¶1]	Anton B. Vetter appealed from a district court judgment granting Helen B. Vetter a divorce from him on the grounds of irreconcilable differences, and dividing the marital property.  He argues the district court's division of property is clearly erroneous.  We affirm the judgment under Rule 35.1(a)(2), N.D.R.App.P.

[¶2]	Gerald W. VandeWalle, C.J.

William A. Neumann

Mary Muehlen Maring

Herbert L. Meschke

Dale V. Sandstrom